--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1
 
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
 
This Employment Agreement (“Agreement”), is entered into as of October 11, 2007
(the “Effective Date”) by and between Location Based Technologies, a Nevada
Corporation (“Company”), and David Morse (“Executive”).
 
W I T N E S S E T H:
 
WHEREAS, Company is a technology and telecommunications company that has
designed and patented wireless communications products and systems combining
advanced wireless technology to provide features of location based devices; and
 
WHEREAS, Company wishes to assure itself of the services of Executive for the
period and upon the terms and conditions provided in this Agreement; and
 
WHEREAS, Executive is willing to serve in the employ of Company on a full-time
basis for said period and upon the terms and conditions provided in this
Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto agree as follows:
 
1.           Employment.
 
a.           Term and Title.  Subject to the terms and conditions of this
Agreement, Company hereby agrees to employ Executive as Chief Executive Officer
and Co-President, or in such other responsible or additional executive capacity
as set forth herein, commencing on the Effective Date and continuing in full
force and effect until the Fifth (5) anniversary of the Effective Date; provided
however, that the term of this Agreement shall automatically be extended for
additional one-year periods unless either party provides written notice to the
contrary at least 60 days prior to the end of the term then in effect
(“Employment Term”).
 
b.           Duties and Responsibilities.  During the Employment Term, Executive
agrees to devote his/her working time and attention to the business and affairs
of Company and to faithfully and efficiently perform all reasonable
responsibilities and duties commensurate with his/her position in Company to the
best of his/her skill and abilities, in a competent and professional
manner.  Executive agrees to fulfill such general management duties and
responsibilities as are consistent with his/her position.  In addition,
Executive shall serve as a director of the Company without additional
compensation if elected by the shareholders of the Company.
 
1

--------------------------------------------------------------------------------


 
c.           Exclusive Services.  During the Employment Term, Executive further
agrees not to engage in any business or perform any services that are
competitive with the business of or services provided by Company or that may be
deemed to constitute a conflict of interest.  Notwithstanding anything to the
contrary contained in this Section 1(c), Executive shall not be prohibited from
(i) rendering services to relatives, charitable or community organizations; (ii)
managing his/her personal investments in such manner as to not interfere with
the performance of his/her duties hereunder; or (iii) owning no more than  4.99%
of the equity securities of a corporation or other entity,  whose securities are
registered pursuant to Section 12 of the Securities Exchange Act of 1934, as
amended.
 
2.           Compensation; Benefits.  During the Employment Term, Executive
shall be entitled to the compensation package and benefits provided below:
 
a.           Base Salary and Stock Compensation.  During the Employment Term, in
full consideration for the services to be rendered by Executive and in complete
discharge of Company’s salary obligations hereunder, Company shall pay to
Executive a base salary (“Base Salary”) of Ten-Thousand dollars ($10,000) per
month, which amount shall be paid to Executive in accordance with Company’s
payroll policies as in effect from time to time for senior executives of
Company, subject to all standard payroll deductions, if any.
 
b.           Adjustments to Base Salary.  The base monthly salary shall be
automatically increased by $2,500 for each performance deliverable as follows:
(i) upon completion and FCC approval of the PocketFinder device; (ii) at such
time as the Company receives revenue from initial sales of its products; and,
(iii) upon attaining 250,000 subscribers.  Executive’s monthly base salary shall
then be increased by $5,000 upon attaining 500,000 subscribers and by $10,000
dollars upon attaining the major milestone of 1,000,000 subscribers.  Monthly
salaries will continue to be increased by $10,000 dollars upon each additional
500,000 subscribers added above the 1,000,000-customer base.  Furthermore,
monthly salary bases will be increased by $10,000 for each country the Company’s
products successfully achieve cash flow in.
 
c.           Additional Compensation.  In the event that Company is issued FCC
approval on the Personal Locator, the Executive will receive a bonus
of  $100,000 to be negotiated in Cash or Common Stock (Executive’s choice) to be
exercised at $1.00 per share equating to 100,000 shares.
 
d.           Bonus.  Each year during the Employment Term, the Company may pay a
bonus (the “Bonus”) to Executive, which may be part of a general bonus plan
established by the Board.
 
e.           Stock Incentive Plan/Options for Performance.  Executive shall be
entitled to participate in the Stock Incentive Plan of the Company on such terms
as the Board of Directors deems appropriate from time to time.
 
f.           Expenses.  Company recognizes that in connection with Executive’s
performance of Executive’s duties and obligations under this Agreement,
Executive shall incur certain expenses of a business character.  Company shall
reimburse Executive for all ordinary and reasonable expenses incurred by
Executive in connection with performance of his/her duties hereunder, provided
that Executive submits to Company substantiation of such expenses.
 
2

--------------------------------------------------------------------------------


 
g.           Fringe Benefits/Insurance.  Executive shall be entitled to
participate in any and all benefits and perquisites as are generally provided by
the Company for the benefit of its executive employees including, but not
limited to, eligibility for participation in any group life, health, dental,
vision, hospitalization, disability or accident insurance, pension plan,
retirement savings plan, 401(k) plan, or other such benefit plan or policy which
may presently be in effect or which may hereafter be adopted by the Company;
provided, however, that nothing herein contained shall be deemed to require the
Company to adopt or maintain any particular plan or policy, or to preclude the
Company from amending or terminating any plan or policy.
 
h.           Vacation and Holidays.  Executive shall be entitled to 4 weeks paid
vacation per year.  Executive shall also be entitled to all paid holidays given
by Company to its employees.
 
3.           Termination of Employment.
 
a.           Death.  In the event of Executive’s death occurring any time during
the Employment Term, the Agreement shall automatically terminate in which event
Company shall thereupon be released and discharged of and from all further
obligations under this Agreement except as in Section 4 hereof.
 
b.           Incapacity.  In the event of Executive’s physical or mental disease
or disability, to such a degree as to render Executive unable to substantially
perform all of the duties and responsibilities with which Executive is then
charged for a period of 180 consecutive days (“Incapacity”), Company may
terminate Executive’s employment upon written notice to Executive that he is
being terminated for Incapacity.  Executive’s termination due to Incapacity
shall be effective the later of (i) the expiration of the above period of
Incapacity or (ii) 30 days after the date of such notice.
 
c.           Resignation.  Executive may resign his/her current position with
Company and thereby terminate his/her employment, for any reason by giving
Company 90 days advance written notice.
 
d.           Termination for Cause.  Notwithstanding anything to the contrary
contained in this Agreement, Company may, by written notice to Executive,
immediately terminate Executive’s employment for “Cause.”  For purposes of this
Agreement, “Cause” shall mean that one of the following events (each, a “Cause
Event”) shall have occurred after the Effective Date:  (i)  Executive’s ongoing
material breach of a material provision of this Agreement, following written
notice of such breach from the board of directors of Company and a reasonable
period of time to cure; (ii) chronic alcoholism or any other form of addiction
that prevents Executive from performing the essential functions of his/her
position with a reasonable accommodation.
 
e.           Suspension for Cause.  Company may, by written notice to Executive,
suspend the employment of Executive only for Cause.  If Company exercises such
right of suspension, Executive’s obligation to render services, but not
Company’s obligation to pay Executive’s Base Salary, shall be suspended for the
period of time set forth in the notice; but in no event shall such suspension
exceed a period of time equal to 3 consecutive months.  Company may, in its
reasonable discretion by written notice, terminate the employment of Executive
at the expiration of the suspension period.
 
3

--------------------------------------------------------------------------------


 
f.           Termination without Cause.  Any of the following shall constitute a
“termination without cause”:  (i) termination of Executive’s full-time
employment hereunder for any reason other than set forth in Sections 3(a)
through (e) above; (ii) failure to elect or re-elect, or appoint or
re-appointment, Executive as Co-President and Chief Executive Officer of the
Company, unless consented to by Executive; (iii) a material change in
Executive’s functions, duties or responsibilities with the Company, which change
would cause Executive’s position to become one of substantially less
responsibility or scope, unless consented to by the Executive; or (iv) a
material reduction in benefits or perquisites to Executive from those being
provided as of the Effective Date, unless consented to by Executive.
 
4.           Rights Upon Termination.
 
a.           Upon termination of Executive’s employment pursuant to Section
3(a), (b) or (c) hereof, Executive shall receive any salary or monies previously
due and owing to Executive and remaining unpaid; (ii) outstanding reimbursable
business expenses; (iii) all earned but unused vacation time; (iv) life
insurance benefits, if applicable, and (v) all other benefit entitlements in
which Executive is a participant.
 
b.           In the event Executive’s employment is terminated by Company for
Cause pursuant to Sections 3d or (e) above, Executive shall be entitled to
payment for (i) all outstanding reimbursable business expenses, (ii) any unpaid
Base Salary or incentive compensation that has accrued and has been earned for
services performed by Executive prior to the effective date of the termination,
(iii) all earned but unused vacation time.  Executive shall not be entitled to
any other payments or compensation.  Company shall be released and discharged of
and from any further obligation to Executive, except the payment of any monies
previously due and owing to Executive.
 
c.           In the event Executive’s employment is terminated by Company
pursuant to Sections 3(f) hereof, Company shall pay Executive the Base Salary at
least equal to the salary, including all bonuses and commissions, of the highest
paid employee of the Company and medical benefits through the end of the
Employment Term, or if such termination occurs in the last year of the
Employment Term for a period of two years after the date of termination.  If at
any time during such period any events occur that would have resulted in
increasing the Base Salary under the provisions of Section 2(b) if Executive
were still employed by Company, Executive shall promptly be paid such additional
amounts.  Executive shall not be entitled to any other payments or
compensation.  Company shall be released and discharged of and from any further
obligation to Executive, except the payment of any monies previously due and
owing to Executive.
 
d.           Sole Obligations of Company.  Company shall have no other
contractual obligations to Executive upon termination of Executive’s employment
for any reason, except as explicitly set forth in this Section 4 of this
Agreement.
 
4

--------------------------------------------------------------------------------


 
5.           Cooperation Following Termination.  Executive agrees that,
following notice of termination of his/her employment with Company, he/she will
cooperate fully with Company in all matters relating to the completion of her
pending work on behalf of Company and the orderly transition of such work to
such other officer as Company may designate.  Executive further agrees that
during and following the termination of his/her employment with Company, he will
cooperate fully with Company as to any and all claims, controversies, disputes
or complaints over which he has any knowledge other than his or her employment
relationship with Company; provided, however, Executive will be reimbursed by
Company for any out of pocket expenses incurred pursuant to his/her duties under
this Section 5 and reasonably compensated for his/her time.  Such cooperation
includes, but is not limited to, providing Company with all information known to
him/her related to such claims, controversies, disputes or complaints and
appearing and giving testimony in any forum.
 
6.           Confidential Information.
 
a.           Company Information.  Executive acknowledges that during the course
of employment, Executive will have access to information about Company and that
Executive’s employment with Company shall bring Executive into close contact
with proprietary information of Company.  In recognition of the foregoing,
Executive agrees at all times during and following Executive’s employment with
Company, to hold in confidence, and not to use, except for the benefit of
Company, or to intentionally disclose to any person, firm, corporation or other
entity without written authorization of Company, any “Confidential Information”
of Company which Executive obtains or creates.  Executive understands that
“Confidential Information” means any Company proprietary information, technical
data, trade secrets or know-how, including, but not limited to, research,
product plans, products, services, suppliers, customer lists, prices and costs,
markets, software, developments, inventions, laboratory notebooks, processes,
formulas, technology, designs, drawing, engineering, hardware configuration
information, marketing, licenses, finances, budgets or other business
information disclosed to Executive by Company in writing or by drawings of parts
or equipment, or created by Executive during the period of Executive ‘s
employment (the “Employment Period”) during working hours.  Executive
understands that “Confidential Information” includes information pertaining to
any aspects of Company’s business which is either information not known by
actual or potential competitors of Company or is proprietary information of
Company or its customers or suppliers, whether of a technical nature or
otherwise.  Executive further understand that Confidential Information does not
include any of the foregoing items which have become publicly known and made
generally available through no wrongful act of Executive.
 
b.           Third Party Information.  Executive recognizes that Company has
received and in the future will receive confidential or proprietary information
from third parties subject to a duty on Company’s part to maintain the
confidentiality of such information and to use such information only for certain
limited purposes.  Executive agrees to hold all such confidential or proprietary
information in confidence and not to intentionally disclose it to any person,
firm or corporation or to use it except as necessary in carrying out my work for
Company consistent with Company’s agreement with such third party.
 
5

--------------------------------------------------------------------------------


 
7.           Inventions.
 
a.           Inventions Retained and Licensed.  Executive represents and
warrants to Company that there are no inventions, original works of authorship,
developments, improvements, or trade secrets which were made by Executive prior
to the commencement of his/her employment with the Company under this Agreement
(collectively, “Prior Invention(s)”), which belong solely to Executive or belong
to Executive jointly with another, which relate in any way to any of Company’s
proposed businesses, products or research and development, and which are not
assigned to Company hereunder.  If, in the course of the Employment Period,
Executive incorporates into a Company product, process or machine a Prior
Invention owned by Executive, Company is hereby granted and shall have a
non-exclusive, non-royalty-based, license to make, have made, copy, modify, make
derivative works of, use, sell and otherwise distribute such Prior Invention as
part of or in connection with such Company product, process or machine.
 
b.           Assignment of Inventions.  Executive agrees that Executive will
promptly make full written disclosure to Company, will hold in trust for the
right and benefit of Company, and hereby assigns to Company, or its designee,
all rights, title and interests throughout the world in and to any and all
inventions, original works of authorship, developments, concepts, know-how,
improvements or trade secrets, whether or not patentable or registrable under
copyright or similar laws, which Executive may solely or jointly conceive or
develop or reduce to practice, or cause to be conceived or developed or reduced
to practice during the Employment Period that (i) relate at the time of
conception or development to the actual or demonstrably proposed business or
research and development activities of Company; (ii) result from or relate to
any work performed for Company during normal business hours; and (iii) are
developed through the use of Confidential Information (collectively,
“Inventions”).  Executive further acknowledges that all Inventions, which are
made by Executive (solely or jointly with others) within the scope of and during
the period of Executive’s employment with Company, are “works made for hire” and
are compensated by the Base Salary, unless regulated otherwise by a separate
agreement between the “Company” and the “Executive”.
 
c.           Inventions on Executive’s Own Time.  The provisions of Section 7(a)
and 7(b) above do not apply to any invention which qualifies fully under the
provisions of California Labor Code §2870, which provides as follows:§ 2870 -
Invention on Own time - Exemption from Agreement
 
(1)           Any provision in an employment agreement which provides that an
Executive shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
Executive developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either (i) relate at the time of conception or reduction to
practice of the invention to the employer’s business, or actual or demonstrably
anticipated research or development of the employer; or (ii) result from any
work performed by the Executive for the employer.
 
(2)           To the extent a provision in an employment agreement purports to
require an Executive to assign an invention otherwise excluded from being
required to be assigned under subdivision (a) of Section 2870, the provision is
against the public policy of this state and is unenforceable.
 
6

--------------------------------------------------------------------------------


 
d.           Patent and Copyright Rights.  Executive agrees to assist Company,
or its designee, at Company’s expense, in every reasonable way to secure
Company’s rights in the Inventions and any copyrights, patents, trademarks, mask
work rights, moral rights, or other intellectual property rights relating
thereto in any and all countries, including the disclosure to Company of all
pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments, recordations, and all other
instruments which are necessary in order to apply for, obtain, maintain and
transfer such rights and in order to assign and convey to Company, its
successors, assigns and nominees the sole and exclusive rights, title and
interest in and to such Inventions, and any copyrights, patents, mask work
rights, or other intellectual property rights relating thereto.
 
8.           Return of Company Documents.  Executive agree that, at the time of
termination of employment with Company for any reason, Executive will deliver to
Company (and will not keep in my possession, recreate or deliver to anyone else)
any and all Confidential Information and all other documents, materials,
information or property belonging to Company, its successors or
assigns.  Executive further agrees that any property situated on Company’s
premises and owned by Company, including disks and other storage media, filing
cabinets or other work areas, is subject to inspection by Company personnel at
any time with or without notice.
 
9.           Injunctive Relief.  Executive expressly acknowledge that any breach
or threatened breach of any of the terms and/or conditions set forth in Sections
6 and 7 of this Agreement will result in substantial, continuing and irreparable
injury to Company.  Therefore, Executive hereby agrees that, in addition to any
other remedy that may be available to Company, Company shall be entitled to
injunctive relief, specific performance or other equitable relief by a court of
appropriate jurisdiction in the event of any breach of threatened breach of the
terms of this Agreement.
 
10.           Miscellaneous.
 
a.           Governing Law.  This Agreement is deemed to be entered into and
performed in Orange County, California.  Except as otherwise explicitly noted,
this Agreement shall be governed by and construed in accordance with the laws of
the State of California, without giving effect to the conflict of law rules of
California.  The parties hereby submit to the exclusive jurisdiction of the
state of California in connection with any dispute arising from or related to
this Agreement, and Orange County shall be the sole venue therefore.
 
b.           Modifications and Amendments.  This Agreement may be modified or
amended only by a written instrument executed by the parties hereto and approved
in writing by a duly authorized officer of Company and signed by the Executive
impacted.  No modification or amendment shall be effective absent such approval.
 
7

--------------------------------------------------------------------------------


 
c.           Independence and Severability.  Each of the rights enumerated above
shall be independent of the others and shall be in addition to and not in lieu
of any other rights and remedies available to Company at law or in equity.  If
any of the covenants contained herein or any part of any of them is hereafter
construed or adjudicated to be invalid or unenforceable, the same shall not
affect the remainder of the covenant or covenants or rights or remedies which
shall be given full effect without regard to the invalid portions.  If any of
the covenants contained herein are held to be invalid or unenforceable because
of the duration of such provision or the area or scope covered thereby,
Executive agrees that the court or arbitrator making such determination shall
have the power to reduce the duration, scope and/or area of such provision and
in its reduced form said provision shall then be enforceable.
 
d.           Notice.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given as of the date if delivered in person or by
telecopy, on the next business day, if sent by a nationally recognized overnight
courier service, and on the third business day if mailed by registered mail,
return receipt requested, postage prepaid, and if addressed to the Company then
at its principal place of business, or if addressed to Executive, then his/her
last known address on file with the Company.
 
e.           Waiver.  The observation or performance of any condition or
obligation imposed upon Executive hereunder may be waived only upon the written
consent of Company and the Executive.  Such waiver shall be limited to the terms
thereof and shall not constitute a waiver of any other condition or obligation
of Executive under this Agreement.
 
f.           Assignment.  This Agreement is personal to Executive and shall not
be assigned by him/her.  Company may assign its rights hereunder to (a) any
corporation or other legal entity resulting from any merger, consolidation or
other reorganization to which Company is a party or (b) any corporation,
partnership, association or other legal entity or person to which Company may
transfer all or substantially all of the assets and business of Company existing
at such time.  All of the terms and provisions of this Agreement shall be
binding upon and shall inure to the benefit of and be enforceable by the parties
hereto and their respective successors and permitted assigns.
 
g.           Headings.  The headings have been inserted for convenience only and
are not to be considered when construing the provisions of this Agreement.
 
h.           Counterparts.  This Agreement may be executed in one or more
counterparts and transmitted by facsimile, a copy of which shall constitute an
original and each of which, when taken together, shall constitute one and the
same agreement.
 
i.           Survival of Provisions.  Notwithstanding anything to the contrary
in this Agreement, Sections 5, 6, 7, 8, 9 and 10 of this Agreement shall survive
the termination of this Agreement for the period of time so specified or implied
in such Sections, respectively.
 
j.           Arbitration.  Any controversy, dispute or claim of any nature
whatsoever involving Company and Executive or Executive’s spouse or family,
including without limitation any claims arising out of, in connection with, or
in relation to this Agreement or Executive’s employment with Company, any claims
of unlawful discrimination, sexual harassment or wrongful termination, and any
issues of arbitrability of any such disputes, will be resolved by final and
binding arbitration before the American Arbitration Association in Orange
County, California, in accordance with its employee arbitration rules.
 
8

--------------------------------------------------------------------------------


 
k.           Entire Agreement.  This Agreement constitutes the entire
understanding between the parties hereto in respect of the employment of
Executive by Company, superseding all negotiations, prior discussions, prior
written, implied and oral agreements, preliminary agreements and understandings
with Company or any of its officers, employees or agents.
 
IN WITNESS WHEREOF, this Agreement is executed and agreed to as of October 11,
2007.
 
 
EXECUTIVE
 
/s/ David Morse
   
 
 
David Morse
   
 
 

 
 
LOCATION BASED TECHNOLOGIES
 
/s/ Desiree Mejia
   
 
 
Desiree Mejia
   
 
 
Chief Operations Officer
   
 
 

 
/s/ Joseph Scalisi
   
 
 
Joseph Scalisi
   
 
 
President
   
 
 

                                                              
 
 
9
    